Case: 21-10171      Document: 00516562343         Page: 1    Date Filed: 11/30/2022




            United States Court of Appeals
                 for the Fifth Circuit                                  United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 30, 2022
                                   No. 21-10171                           Lyle W. Cayce
                                                                               Clerk

   Gwendolyn Carswell, individually and as dependent administrator of
   and on behalf of The Estate of Gary Valdez Lynch III and
   Gary Valdez Lynch III’s Heirs at Law,

                                                             Plaintiff—Appellee,

                                       versus

   George A. Camp; Jana R. Campbell; Helen M. Landers;
   Kenneth R. Marriott; Kolbee A. Perdue; Teri J.
   Robinson; Vi N. Wells; Scotty D. York,

                                                        Defendants—Appellants.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                                 3:20-CV-2935


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          The petition for panel rehearing is DENIED. Because no member of
   the panel or judge in regular active service requested that the court be polled
   on rehearing en banc, the petition for rehearing en banc is DENIED. On our
   own motion, we withdraw our prior opinion, 37 F.4th 1062, and issue the
   following in its place.
Case: 21-10171      Document: 00516562343           Page: 2   Date Filed: 11/30/2022




                                     No. 21-10171


          The question presented is whether a district court can deny a motion
   to dismiss based on qualified immunity through a boilerplate scheduling
   order. We hold no.
                                            I.
          Gary Lynch was arrested on an outstanding warrant and booked into
   the Hunt County, Texas jail on February 12, 2019. Seven days later, because
   of a gas leak, the jail staff evacuated all prisoners from the facility and
   temporarily housed them elsewhere. Jail staff held Lynch in the Tarrant
   County jail while repairs occurred and returned him to the Hunt County
   facility on the evening of February 22. The next morning, Lynch was
   discovered dead in his cell. Following an autopsy, a doctor concluded Lynch
   died from aortic valve endocarditis with myocardial abscess.
          Plaintiff-Appellee Gwendolyn Carswell is Lynch’s mother. She sued
   Hunt County and numerous county employees under 42 U.S.C. § 1983 and
   Monell v. Department of Social Services of the City of New York, 436 U.S. 658
   (1978). She alleged the individual defendants knew Lynch was suffering from
   a heart condition but failed to treat him. The individual defendants moved to
   dismiss under Federal Rule of Civil Procedure 12(b)(6), asserting qualified
   immunity. On January 25, 2021, the district court denied that motion and
   entered its “standard QI scheduling order.” That order is the subject of this
   appeal. It provided, in relevant part:
          Any pending motions to dismiss on the basis of qualified
          immunity are denied without prejudice. See Shultea v. Wood,
          47 F.3d 1427, 1431–34 (5th Cir. 1995) (en banc) (qualified
          immunity must be raised by filing answer). Any defendant
          desiring to assert qualified immunity who has not already done
          so by way of answer must file an answer asserting qualified
          immunity within 14 days of the date of this Order. Except as set
          forth below, all party discovery is stayed as to any defendant
          who asserts qualified immunity. Discovery is not stayed as to a



                                            2
Case: 21-10171      Document: 00516562343            Page: 3     Date Filed: 11/30/2022




                                      No. 21-10171


          defendant asserting qualified immunity as to that person’s
          capacity as a witness to the extent that there is any other
          defendant not asserting qualified immunity.
   The individual defendants complied with the order and filed answers and
   affirmative defenses. But they also noticed an immediate appeal of the
   scheduling order. Carswell moved to dismiss the appeal for lack of
   jurisdiction, arguing the scheduling order was not an appealable collateral
   order because the district court had not ruled on qualified immunity. We
   carried that motion with the case.
          In the meantime, back in district court, the individual defendants
   moved to stay all discovery and all proceedings. They argued that “[a]ll
   discovery in this matter should be stayed against all Defendants, including
   Hunt County, and all proceedings in this case should be stayed, pending
   resolution of the Individual Defendants’ assertions of qualified immunity.”
          The district court denied defendants’ motion. In its October 8 order,
   the court “address[ed] the motion at greater length than it customarily would
   devote to what is essentially a motion to stay.” In so doing, it explained how
   (in its view) the January 25 scheduling order “attempts to follow the
   choreography of the Fifth Circuit’s QI dance.” Specifically:
          [The scheduling order] requires any defendant wanting to
          assert QI to do so by answer, rather than by motion to
          dismiss; . . . it requires the plaintiff to file a rule 7 reply to any
          assertion of qualified immunity. If defendants believe QI can be
          resolved based on the pleadings, there is a deadline for filing a
          motion for summary judgment on that basis; if the plaintiff
          believes discovery is necessary to resolve the QI defense, he or
          she may raise that issue by way of a Rule 56(d) motion for
          discovery in response to the defendant’s motion for summary
          judgment. Significantly, unless the Court allows narrowly
          tailored discovery on QI, party discovery as to the QI
          defendants is stayed.




                                            3
Case: 21-10171      Document: 00516562343           Page: 4    Date Filed: 11/30/2022




                                     No. 21-10171


   On October 13, in district court, Carswell filed an “advisory to the court
   concerning depositions” indicating that, on the Monell claim, she wished to
   depose all eight of the individual defendants asserting qualified immunity.
   She reminded the court that she had previously served all eight with
   deposition notices. She explained she wished “to notice these depositions
   again and proceed consistent with the Court’s October 8, 2021, Order.”
   Appellants moved in this court to stay discovery pending appeal. We granted
   the stay and subsequently heard oral argument.
                                          II.
          “Jurisdiction is always first.” Arulnanthy v. Garland, 17 F.4th 586, 592
   (5th Cir. 2021) (quotation omitted). Under the collateral order doctrine, we
   have jurisdiction to review orders denying qualified immunity. See Backe v.
   LeBlanc, 691 F.3d 645, 647–49 (5th Cir. 2012); Mitchell v. Forsyth, 472 U.S.
   511, 526–27 (1985). Likewise for district court orders “declin[ing] or
   refus[ing] to rule on a motion to dismiss based on a government officer’s
   defense of qualified immunity.” Zapata v. Melson, 750 F.3d 481, 484 (5th Cir.
   2014). Such orders are “tantamount to . . . order[s] denying the defendants
   qualified immunity.” Ibid.
          The collateral order doctrine permits immediate appeals of these
   orders because a defendant’s entitlement to qualified immunity must be
   determined “at the earliest possible stage of the litigation.” Ramirez v.
   Guadarrama, 3 F.4th 129, 133 (5th Cir. 2021) (per curiam). That’s because
   qualified immunity is more than “a mere defense to liability.” Pearson v.
   Callahan, 555 U.S. 223, 237 (2009) (quotation omitted). It’s also “an
   immunity from suit.” Ibid. (quotation omitted). And one of the most
   important benefits of the qualified immunity defense is “protection from
   pretrial discovery, which is costly, time-consuming, and intrusive.” Backe,
   691 F.3d at 648; see also Helton v. Clements, 787 F.2d 1016, 1017 (5th Cir. 1986)




                                          4
Case: 21-10171      Document: 00516562343           Page: 5    Date Filed: 11/30/2022




                                     No. 21-10171


   (per curiam) (a “refusal to rule on a claim of immunity” deprives a defendant
   of his “entitlement under immunity doctrine to be free from suit and the
   burden of avoidable pretrial matters”).
          We have jurisdiction over the scheduling order here because the
   district court refused to rule on qualified immunity “at the earliest possible
   stage of the litigation.” Ramirez, 3 F.4th at 133. Defendants asserted qualified
   immunity in their motion to dismiss. That motion was the earliest possible
   opportunity for the district court to resolve the immunity question. It
   declined to do so. Instead, it required defendants to assert their qualified
   immunity defense by way of answer. And it postponed ruling on the
   immunity issue until summary judgment. That “effectively . . . denied
   [defendants] the benefits of the qualified immunity defense” and “vest[ed]
   this court with the requisite jurisdiction to review the discovery order.”
   Wicks v. Miss. State Emp. Servs., 41 F.3d 991, 994 (5th Cir. 1995).
                                         III.
          We review the scheduling order for abuse of discretion. Backe, 691
   F.3d at 649. We hold the district court abused its discretion by deferring its
   ruling on qualified immunity and subjecting the immunity-asserting
   defendants to discovery in the meantime. See ibid. Where public officials
   assert qualified immunity in a motion to dismiss, a district court must rule on
   the motion. It may not permit discovery against the immunity-asserting
   defendants before it rules on their defense. See id. at 648 (It is “precisely the
   point of qualified immunity . . . to protect public officials from expensive,
   intrusive discovery until and unless the requisite showing overcoming
   immunity is made.” (second emphasis added)).
          It is true that to ensure qualified immunity can be decided at the
   earliest possible time, we have authorized “discovery narrowly tailored to
   rule on [defendants’] immunity claims.” Backe, 691 F.3d at 649; see also Lion




                                          5
Case: 21-10171      Document: 00516562343            Page: 6    Date Filed: 11/30/2022




                                      No. 21-10171


   Boulos v. Wilson, 834 F.2d 504, 508–09 (5th Cir. 1987) (first articulating this
   limited-discovery procedure). We’ve described that limited-discovery
   process as “a careful procedure,” which permits a district court to “defer its
   qualified immunity ruling if further factual development is necessary to
   ascertain the availability of that defense.” Zapata, 750 F.3d at 485 (quoting
   Backe, 691 F.3d at 648). The district court must first find that the plaintiff has
   pleaded “facts which, if true, would overcome the defense of qualified
   immunity.” Ibid. (quotation omitted). If it still finds itself “unable to rule on
   the immunity defense without further clarification of the facts,” ibid.
   (quotation omitted), then we allow the district court to order discovery
   “narrowly tailored to uncover only those facts needed to rule on the
   immunity claim,” Wicks, 41 F.3d at 994 (quoting Lion Boulos, 834 F.2d at
   507–08).
          Three points about this “careful procedure” bear emphasis. First, its
   purpose is only to allow the district court to rule on the defendant’s assertion
   of QI; its purpose is not to provide a backdoor for plaintiffs to circumvent the
   defendant’s immunity from suit. Backe, 691 F.3d at 649. Second, where the
   QI-asserting official determines that any pre-ruling discovery sought or
   ordered in the district court crosses the line from permissible Lion Boulous
   discovery to impermissible vitiation of the official’s immunity from suit, the
   collateral order doctrine authorizes an immediate appeal like the one we
   entertain today. Ramirez, 3 F.4th at 133. And third, Lion Boulos and its
   progeny must be understood in light of subsequent Supreme Court
   precedent. The Supreme Court has now made clear that a plaintiff asserting
   constitutional claims against an officer claiming QI must survive the motion
   to dismiss without any discovery.
          On the lattermost point, consider Ashcroft v. Iqbal, 556 U.S. 662
   (2009). There the district court gave the plaintiff discovery before ruling on
   the officials’ motion to dismiss for qualified immunity. See id. at 670. The



                                           6
Case: 21-10171      Document: 00516562343          Page: 7   Date Filed: 11/30/2022




                                    No. 21-10171


   plaintiff tried to defend that discovery on the ground that “the Court of
   Appeals ha[d] instructed the district court to cabin discovery in such a way
   as to preserve petitioners’ defense of qualified immunity as much as possible
   in anticipation of a summary judgment motion.” Id. at 684 (quotation
   omitted). The Supreme Court had none of it. Instead, it reaffirmed its prior
   holding “that the question presented by a motion to dismiss a complaint for
   insufficient pleadings does not turn on the controls placed upon the discovery
   process.” Id. at 684–85 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559
   (2007)). And the Court made a point of emphasizing that its “rejection of the
   careful-case-management approach is especially important in suits where
   Government-official defendants are entitled to assert the defense of qualified
   immunity.” Id. at 685. It concluded the respondent was “not entitled to
   discovery, cabined or otherwise.” Id. at 686.
          Thus, Iqbal squarely prohibits interpreting our “careful procedure”
   as allowing tailored discovery before a district court rules on an official’s
   motion to dismiss. When defendants assert qualified immunity in a motion to
   dismiss, the district court may not defer ruling on that assertion. It may not
   permit discovery—“cabined or otherwise”—against immunity-asserting
   defendants before it has determined plaintiffs have pleaded facts sufficient to
   overcome the defense. Ibid. The rule is that “a defendant’s entitlement to
   qualified immunity should be determined at the earliest possible stage of the
   litigation”—full stop. Ramirez, 3 F.4th at 133 (citing Mitchell, 472 U.S. at
   526–27).
          None of this means, of course, that the QI determination must be
   made once-and-for-all at the motion-to-dismiss stage. Today we only hold
   that where the pleadings are insufficient to overcome QI, the district court
   must grant the motion to dismiss without the benefit of pre-dismissal
   discovery. Similarly, where the pleadings are sufficient to overcome QI, the
   district court must deny the motion to dismiss without the benefit of pre-



                                         7
Case: 21-10171      Document: 00516562343           Page: 8    Date Filed: 11/30/2022




                                     No. 21-10171


   dismissal discovery. In the latter scenario, however, our precedent gives the
   defendant-official at least two choices after his motion to dismiss is denied.
   First, the defendant can immediately appeal the district court’s denial under
   the collateral order doctrine. See Backe, 691 F.3d at 647–49; Mitchell, 472 U.S.
   at 526–27. Or second—à la Lion Boulos and its progeny—the defendant can
   move the district court for discovery limited to the factual disputes relevant
   to whether QI applies, then reassert QI in a summary judgment motion.
   Hutcheson v. Dallas Cnty., 994 F.3d 477, 481 (5th Cir. 2021) (“Before limited
   discovery is permitted, a plaintiff seeking to overcome QI must assert facts
   that, if true, would overcome that defense.”). Why does the defendant alone
   enjoy this choice? Because only the defendant-official enjoys qualified
   immunity from suit. See Iqbal, 556 U.S. at 685 (“The basic thrust of the
   qualified-immunity doctrine is to free officials from the concerns of litigation,
   including avoidance of disruptive discovery.” (emphasis added) (quotation
   omitted)).
                                         IV.
          Carswell offers three additional points in defense of the scheduling
   order. Each is unavailing.
                                          A.
          Carswell first argues the district court did not refuse to rule on
   qualified immunity. The district court, for its part, admitted that it
   “require[d] any defendant wanting to assert QI to do so by answer, rather
   than by motion to dismiss.” But Carswell says this was “the opposite of a
   refusal or failure to rule” because the “district court clearly indicated it
   would timely address Individual Defendants’ qualified immunity defense.”
          All this gives short shrift to the requirement that qualified immunity
   must be adjudicated at the earliest possible opportunity. See Ramirez, 3 F.4th
   at 133. “Unless the plaintiff’s allegations state a claim of violation of clearly




                                          8
Case: 21-10171      Document: 00516562343            Page: 9    Date Filed: 11/30/2022




                                      No. 21-10171


   established law, a defendant pleading qualified immunity is entitled to
   dismissal before the commencement of discovery.” Mitchell, 472 U.S. at 526
   (emphasis added). The Supreme Court has repeatedly made clear that “the
   driving force” behind qualified immunity is “a desire to ensure that
   insubstantial claims against government officials will be resolved prior to
   discovery,” and it has “stressed the importance of resolving immunity
   questions at the earliest possible stage in litigation.” Pearson, 555 U.S. at 231–
   32 (emphasis added).
          The district court declined to rule on qualified immunity at the
   motion-to-dismiss stage. It deferred answering that question until the
   summary-judgment stage. That is, ipso facto, a refusal to rule at the earliest
   possible stage in litigation. It does not matter that the court promised to rule
   promptly once it arrived at the next stage of litigation.
                                          B.
          Carswell next defends the scheduling order because it stayed
   discovery as to qualified immunity. Specifically, the court stayed “all party
   discovery . . . as to any defendant who asserts qualified immunity,” but not
   “as to a defendant asserting qualified immunity as to that person’s capacity
   as a witness to the extent that there is any other defendant not asserting
   qualified immunity.” So the district court would have allowed Carswell to
   proceed with discovery on her Monell claim, including by noticing
   depositions for all eight of the individual defendants asserting qualified
   immunity.
          Iqbal squarely forecloses that, too. Responding to concerns about the
   burdens litigation imposes on public officials, the Court explained:
          It is no answer to these concerns to say that discovery for
          petitioners can be deferred while pretrial proceedings continue
          for other defendants. It is quite likely that, when discovery as




                                           9
Case: 21-10171      Document: 00516562343              Page: 10   Date Filed: 11/30/2022




                                        No. 21-10171


          to the other parties proceeds, it would prove necessary for
          petitioners and their counsel to participate in the process to
          ensure the case does not develop in a misleading or slanted way
          that causes prejudice to their position. Even if petitioners are
          not yet themselves subject to discovery orders, then, they
          would not be free from the burdens of discovery.
   Iqbal, 556 U.S. at 685–86. In other words, the Court ruled out even
   “minimally intrusive discovery” against official defendants before a ruling
   that plaintiff had met his burden to overcome the qualified immunity defense
   at the pleading stage. Id. at 686.
          Carswell responds that “Monell discovery presents no undue burden
   to the Individual Defendants because they would be required to participate
   as witnesses in discovery even if they had not been named as defendants.”
   Red Br. at 30. We disagree for three reasons.
          First, there are significant differences between naming an individual
   defendant and then deposing him in two capacities (one personal and the
   other Monell/official) and not suing the individual and deposing him only in
   his Monell/official capacity. The former puts the individual’s own money on
   the line. And the dual-capacity defendant must be particularly careful in a
   deposition about how his answers can be used against him in not one but two
   ways. So the stakes differ substantially. Carswell cannot elide these
   differences by saying the defendant would have to testify either way.
          Second, it’s no answer to say the defendant can be deposed twice—
   once on Monell issues (before the district court adjudicates the immunity
   defense) and once on personal-capacity issues (afterwards). It only
   exacerbates the burdens of litigation to make a defendant sit for two
   depositions instead of one. And it turns qualified immunity on its head by
   doubling the “heavy costs” of litigation. Iqbal, 556 U.S. at 685.




                                            10
Case: 21-10171     Document: 00516562343            Page: 11   Date Filed: 11/30/2022




                                     No. 21-10171


          Third, Carswell conceded at oral argument that bifurcation of
   discovery would radically complicate the case. Carswell suggested that a
   special master could be appointed to police the Monell/official-capacity
   depositions so that no party could cross the line into personal-capacity
   questions before the district court adjudicated the immunity defense. But the
   very fact that Carswell can foresee the need for a special master proves that
   bifurcated discovery imposes unreasonable burdens on the defendants.
                                          C.
          Carswell also argues the scheduling order must pose no problem
   because it is “obviously a form order” the district court uses frequently in
   cases like this one. The district court likewise noted that defendants’ motion
   to stay discovery presented “a frontal attack on [its] standard qualified
   immunity (‘QI’) scheduling order.” And Carswell points us to similar
   district court orders permitting Monell discovery against individual
   defendants whose assertions of qualified immunity remained pending in
   motions to dismiss. See, e.g., Saenz v. City of El Paso, No. 14-cv-244, 2015 WL
   4590309, at *2 (W.D. Tex. Jan. 26, 2015) (declining to stay discovery despite
   “acknowledg[ing] the force” of defendant’s arguments based on Iqbal ).
          That the scheduling order here is “standard” in qualified immunity
   cases tells us nothing about whether it correctly understands the governing
   law. Today we clarify the governing law. And we trust that will harmonize
   our circuit’s discovery practices with the Supreme Court’s instructions.
                                          V.
          Finally, Carswell argues that any error in the district court’s
   scheduling order is harmless because she has clearly stated plausible claims
   sufficient to defeat the individual defendants’ assertion of qualified immunity
   in their motion to dismiss. But all agree the district court has not yet ruled on
   that question. We decline to do so in the first instance. Cf. Cutter v.




                                          11
Case: 21-10171     Document: 00516562343             Page: 12   Date Filed: 11/30/2022




                                      No. 21-10171


   Wilkinson, 544 U.S. 709, 718 n.7 (2005) (“[W]e are a court of review, not of
   first view.”); see also, e.g., Arnold v. Williams, 979 F.3d 262, 269 (5th Cir.
   2020) (remanding for the district court to consider qualified immunity in the
   first instance “[b]ecause as a general rule, we do not consider an issue not
   passed upon below” (quotation omitted)).
                                  *        *         *
          Carswell’s motion to dismiss for lack of jurisdiction is DENIED. We
   VACATE the district court’s scheduling order and REMAND for further
   proceedings consistent with this opinion.




                                          12